Citation Nr: 1814761	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  15-27 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to Post-9/11 GI Bill education benefits for Certificated Flight Instructor (CFI) training.


WITNESSES AT HEARING ON APPEAL

The Veteran and A.A.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from October 2005 to July 2007, and from October 2007 to July 2013. 

This appeal is before the Board of Veterans' Appeals (Board) from a December 2014 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In December 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  


FINDING OF FACT

The Veteran did not hold a second-class medical certificate necessary for a commercial pilot certificate on the first day of the CFI training for which she seeks educational benefits.


CONCLUSION OF LAW

The legal criteria for Post-9/11 GI Bill education benefits for CFI training have not been met.  38 U.S.C. § 3034(d) (2012); 14 C.F.R. § 61.23(d) (2017); 38 C.F.R. § 21.4235(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that some documentation noted in the agency of original jurisdiction's (AOJ's) June 2015 statement of the case is not associated with the claims file.  However, the essential facts of this case are undisputed.  

I.  Legal Criteria

Pursuant to federal law, for an individual entitled to basic educational assistance under certain laws based on his or her service, such as the Veteran, VA may approve the pursuit of certain flight training if (1) such training is generally accepted as necessary for the attainment of a recognized vocational objective in the field of aviation; (2) the individual possesses a valid private pilot certificate and meets, on the day the individual begins a course of flight training, the medical requirements necessary for a commercial pilot certificate; and (3) the flight school courses are approved by the Federal Aviation Administration and are offered by a certified pilot school that possesses a valid Federal Aviation Administration pilot school certificate.  38 U.S.C. § 3034(d).

The implementing VA regulation provisions used to determine whether an individual may be paid educational assistance for pursuit of flight training state that a Veteran eligible to receive such educational assistance may receive educational assistance for flight training in an approved course provided that the individual meets certain requirements, including the following:  Except when enrolled in a ground instructor certification course or when pursuing flight training that is part of a program of education that leads to a standard college degree-neither of which apply in this case-after October 1, 1998, the individual must (1) Possess a valid private pilot certificate or higher pilot certificate such as a commercial pilot certificate; and (2) If enrolled in a course other than an Airline Transport Pilot (ATP) course (which requires a first-class medical certificate), hold a second-class medical certificate on the first day of training.  38 C.F.R. § 21.4235(a).

The duration of a medical certificate for purposes of flying is controlled by Federal Aviation Administration (FAA) regulations.  According to such regulations, for a person holding a second-class medical certificate, where on the date of examination for that person's most recent medical certificate that person was under age 40:
* if that person is conducting an operation requiring an airline transport pilot certificate for second-in-command privileges (other than the operations specified in paragraph (d)(1) of this section), a commercial pilot certificate, or an air traffic control tower operator certificate, that medical certificate expires, for that operation, at the end of the last day of the 12th month after the month of the date of examination shown on the medical certificate; 
* if that person is conducting an operation requiring a recreational pilot certificate, a private pilot certificate, a flight instructor certificate (when acting as pilot in command or a required pilot flight crewmember in operations other than glider or balloon), a student pilot certificate, or a sport pilot certificate (when not using a U.S. driver's license as medical qualification), the medical certificate expires, for that operation, at the end of the last day of the 60th month after the month of the date of examination shown on the medical certificate.  

14 C.F.R. § 61.23(d).

II.  Facts and Analysis

As reflected in a December 2013 letter from VA, based on her service, the Veteran has been awarded education benefits under the Post-9/11 GI Bill and was entitled to receive 100 percent of the benefits payable under such program.  In January and February 2014, VA received certification of the Veteran's CFI training, for which she applied to use her education benefits, and notice that the Veteran had begun such training December 23, 2013.  Throughout 2014, VA requested, and received, pertinent information regarding the Veteran's approval for use of her education benefits for her CFI training, including a commercial pilot certificate - issued February 18, 2014, and received by VA March 21, 2014 - and verification of the qualifications of her CFI training program, which was noted to have been approved in a May 2014 letter to the Veteran.  

Regarding the Veteran's required medical certificate for such training, January 2014 notice to VA of certification of the Veteran's CFI program listed November 19, 2012, as the Veteran's medical certificate examination date.  In a June 2014 letter, VA requested a copy of the Veteran's medical certificate; in July 2014, it notified her that her claim under the Post-9/11 GI Bill must denied because the medical certificate had not been received, and again requested the medical certificate.  In July 2014, the Veteran submitted a copy of her second-class medical certificate, with examination date November 19, 2012, at which time her age was 29.  The certificate states that the holder of the certificate must, among other things, "Comply with validity standards specified for first-, second-, and third-class medical certificates," citing 14 C.F.R. § 61.23.  In an August 2014 letters to the Veteran, VA requested that the Veteran provide VA a copy of a valid first- or second-class medical certificate, as the medical certificate she provided expired on the last day of November 2013.

In a December 2014, VA informed the Veteran's CFI program and the Veteran that payments made for the program had been in error.  It explained the decision as follows:

In order to be eligible for flight training under Chapter 33 of the Post-9/11 GI Bill, certain criteria must be met.  One of those criteria is a valid 2nd Class Medical Certification.  Our office originally received a copy of the veteran's 2nd Class Medical Certification on July 17, 2014.  However, the certification had an examination date of November 19, 2012.  Since this type certification is good for one year from the examination, the copy sent to our office was not valid after November 19, 2013.  Our letter of August 27, 2014, requested a current 2nd Class Medical Certification, and explained this requirement in detail.  On October 27, 2014, our office received a copy of the student's new 2nd Class Medical Certification with a date of exam as October 24, 2014.  Although the student has updated their 2nd Class Medical Certification, the flight training between the dates of November 19, 2013, and October 24, 2014, will not be eligible for payment...

As reflected in her August 2015 substantive appeal, December 2015 statement, and December 2015 testimony before the Board, the Veteran asserts that she held a valid second class medical certificate on the first day of her training, per FAA regulations, as she was not performing a commercial operation.  She also asserts that she relied in good faith on VA's representation of her notices of eligibility and acceptance of her education assistance application.  As reflected in the AOJ's June 2015 statement of the case, the sole basis of VA's denial of the CFI education benefits sought by the Veteran is that she did not hold a valid, second-class medical certificate as of the beginning date of her flight program.

In this case, the Veteran's claim must be denied as a matter of law.  The Board is sympathetic to the Veteran's contentions.  However, for the flight training educational assistance the Veteran seeks, the controlling statutory law under 38 U.S.C. § 3034(d)(2) explicitly requires the following: "the individual possesses a valid private pilot certificate and meets, on the day the individual begins a course of flight training, the medical requirements necessary for a commercial pilot certificate."  This law, as enacted by congress, does not provide for exceptions, and this rule thus applies regardless of whether a course of flight training requires a commercial pilot certificate or not.  The fact that she was not performing a commercial pilot operation is not dispositive.

Under FAA regulations, the Veteran's second-class medical certificate, with the examination date of November 19, 2012, remained valid for certain operations not requiring a commercial pilot certificate, including operations requiring only a flight instructor certificate, until the end of the last day of the 60th month after November 2012.  However, for operations requiring a commercial pilot certificate, the Veteran's second-class medical certificate expired at the end of November 2013, prior to the date she began her first day of training in December 2013; the Veteran does not assert otherwise.  Thus, at the time she began her CFI training in December 2013, the Veteran still had a valid second-class medical certificate under FAA regulations for operations requiring only a flight instructor certificate; but she did not have a valid second-class certificate under FAA regulations for operations requiring a commercial pilot certificate, as required by law to receive VA flight training educational assistance.  As the Veteran did not hold a second-class medical certificate necessary for a commercial pilot certificate on the first day of her CFI training, the Veteran may not, as a matter of law, be paid educational assistance for pursuit of flight training undertaken.

The Board notes the provisions of VA Manual M22-4, Part IV, cited by the Veteran in her December 2015 correspondence.  Such provisions state the following:

If a student is enrolled in a flight course other than an Airline Transport Pilot (ATP) course, the student must hold a second-class medical certificate on the first day of training.  (If that course began before October 1, 1998, the student must have held that certificate continuously during training.)  A second-class medical certificate expires at the end of the last day of the twelfth month following the date of examination shown on the certificate ((14 CFR, Sec. 61.23(d)).
 
Example:  A second-class medical certificate issued on April 9, 2003, is valid through April 30, 2004.

M22-4, pt. IV, ch. 2, subch. I, 2.02.b(1).

Although the Veteran interprets this language differently, this language is consistent with the appropriate law.  Nonetheless, to the extent there is a lack of clarity or ambiguity, the Board is not bound by VA manuals, circulars, or similar administrative issues, and is not basing its decision on the provisions of VA Manual M22-4.  See 38 C.F.R. § 19.5.  Rather, the Board is basing its decision on 38 U.S.C. § 3034(d), the statutory law enacted by congress authorizing the flight training educational assistance at issue in this case.  Again, such statue requires that "the individual possesses a valid private pilot certificate and meets, on the day the individual begins a course of flight training, the medical requirements necessary for a commercial pilot certificate."

The Board acknowledges the confusion one may encounter in interpreting the language of 38 C.F.R. § 21.4235(a) - as it provides for a "second-class medical certificate on the first day of training" -  to implement a statutory law that clearly mandates an individual have "the medical requirements necessary for a commercial pilot certificate" on the day the individual begins a course of flight training.  This is particularly so given the FAA regulations regarding the 60-month duration of a second-class medical certificate for purposes of certain operations, including a flight instructor certificate, and the reference to such regulation on the Veteran's medical certificate itself.  However, it is the unambiguous statutory construction 38 U.S.C. § 3034(d) to which this circumstance is bound.  This provision clearly states that for purposes of entitlement to education benefits for flight instructor training, the 12-month rule applicable to a commercial pilot certificate must be adhered to regardless of whether or not the Veteran was actually involved in commercial flight operation. 

In this case the law is dispositive of the claim, and the appeal must be denied where there is lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, post-9/11 GI Bill benefits for CFI training must be denied in this case.


ORDER

Post-9/11 GI Bill education benefits for CFI training are denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


